                   Case 18-50274-BLS        Doc 146     Filed 07/02/20       Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    TK HOLDINGS INC., et al.,                                    Case No. 17–11375 (BLS)

                     Debtors. 1                                  Jointly Administered


    Automotive Coalition for Traffic Safety, Inc.,
                                                                  Adv. Pro. No. 18-50274 (BLS)
                     Plaintiff,
    –v–

     Joseph J. Farnan, Jr., not individually but solely as
     Trustee of the Reorganized TK Holdings Trust, and
     Joyson Safety Systems Acquisition, LLC,

                      Defendants.

                           CERTIFICATION OF COUNSEL REGARDING
                           [PROPOSED] ORDER OF FINAL JUDGMENT

             The undersigned counsel hereby certifies the following:

             1.     On June 18, 2020, this Court issued an Opinion (“Opinion”) [Docket No. 138]

granting plaintiff Automotive Coalition for Traffic Safety, Inc.’s (“ACTS”) Motion for Summary

Judgment [Docket No. 112], denying Joyson Safety Systems Acquisition, LLC’s (“Joyson”)

Motion for Summary Judgment [Docket No. 92] and directing the parties to confer and submit a

written form of order.



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are: Takata Americas (9766); TK Finance, LLC (2753); TK China,
LLC (1312); TK Holdings Inc. (3416); Takata Protection Systems Inc. (3881); Interiors in Flight Inc.
(4046); TK Mexico Inc. (8331); TK Mexico LLC (9029); TK Holdings de Mexico S. de R.L. de C.V. (N/A);
Industrias Irvin de Mexico, S.A. de C.V. (N/A); Takata de Mexico, S.A. de C.V. (N/A); and Strosshe-Mex,
S. de R.L. de C.V. (N/A). Except as otherwise set forth herein, the Debtors’ international affiliates and
subsidiaries are not debtors in these chapter 11 cases. The location of the Debtors’ corporate headquarters
is 2500 Takata Drive, Auburn Hills, Michigan 48326.


PHIL1 9002421v.1
               Case 18-50274-BLS            Doc 146     Filed 07/02/20      Page 2 of 2




        2.         The form of order, attached hereto as Exhibit A, was circulated to counsel for all

parties. Counsel for ACTS and Joyson have agreed upon the form of order. Counsel for Joseph

J. Farnan, Jr., not individually but solely as Trustee of the Reorganized TK Holdings Trust, did not

respond to the inquiry concerning the proposed order.

        3.         It is respectfully requested that the proposed order, attached hereto as Exhibit A be

entered at the Court’s convenience in the above-captioned adversary proceeding.


 Dated: July 2, 2020                                   KLEHR HARRISON HARVEY
                                                       BRANZBURG LLP
                                                       /s/ Richard M. Beck
                                                       Richard M. Beck (DE Bar No. 3370)
                                                       Sally E. Veghte (DE Bar No. 4762)
                                                       919 N. Market Street, Suite 1000
                                                       Wilmington, Delaware 19801
                                                       Telephone: (302) 426-1189
                                                       E-mail: rbeck@klehr.com
                                                               sveghte@klehr.com
 MAYER BROWN LLP                                       Morton R. Branzburg
 James R. Ferguson                                     1835 Market Street, Suite 1400
 Melissa A. Anyetei                                    Philadelphia, Pennsylvania 19103
 71 S. Wacker Drive                                    Telephone: (215) 569-2700
 Chicago, Illinois 60606                               E-mail: mbranzburg@klehr.com
 Telephone: (312) 782-0600
 E-mail: jferguson@mayerbrown.com                      Attorneys for Plaintiff Automotive
 E-mail: manyetei@mayerbrown.com                       Coalition for Traffic Safety, Inc.




PHIL1 9002421v.1
